LyoN, J.
This case involves substantially the same questions determined in the case of State ex rel. Spring Lake v. *328Pierce Co., ante, p. 321, and, notwithstanding certain differences between the cases, which will presently be stated, is ruled by it.
The construction and repair of the bridges here in question were authorized by the town of El Paso, the relator, at its annual town meeting, in April, 1886. It is not denied that the estimated cost of such bridges and repairs exceeded one fourth of one per cent, of all the taxable property in said town according to the equalized valuation thereof in 1885. It is claimed, however, that because the county board of supervisors was not called upon to act in the premises until after the assessment roll of 1886 had been made, that roll governs, and it is alleged that the cost of such bridges and repairs does not exceed one fourth of one per cent, of the assessed valuation of the town in that year. We think the term employed in the act of 1885, “ the last equalized valuation,” relates to the last valuation before the annual town meeting in April, 1886, and hence that it refers to the valuation of 1885.
The only remaining difference in the two cases which it is deemed necessary to notice is that while no objection was made to the introduction of testimony showing that the electors of the town directed the case of the town of Spring Lake to be brought, in this case when the plaintiff offered the town records, which showed, among other things, the same direction, the whole record was objected to on behalf of the county board as incompetent, irrelevant, and immaterial. We think the objection too broad and general to be available to the county board. Had the objection to this, particular portion of the town records been made on the ground that there is no averment in the relation that any such direction had been given, the objection should have been sustained, but with leave to the relator to amend the relation by inserting such an allegation. It would be unjust to allow the objection to prevail and thus defeat the *329action, when the action could have been saved by amendment had the objection been made specifically.
Ye conclude that the differences between the two cases do not take this case out of the rule of the Spring Lalte Case.
By the Court.— The judgment of the circuit court is affirmed.